Case 1:18-cv-01391-RGA Document 331 Filed 07/01/20 Page 1 of 1 PageID #: 16879

                                                                                 Jeff Castellano
                                                                                 I.M. Pei Building
                                                                                 1105 North Market St., 12th Floor
                                                                                 Wilmington, DE 19801
                                                                                 (302) 298-0703
                                                                                 jcastellano@shawkeller.com



                                          July 1, 2020

BY CM/ECF
The Honorable Richard G. Andrews
United States District Court
844 N. King Street
Wilmington, DE 19801

       Re:    C.A. No. 18-1391-RGA, Ingevity Corp. & Ingevity South Carolina LLC v.
              BASF Corp.

Dear Judge Andrews:

       Pursuant to D. Del. L. R. 7.1.4, plaintiffs Ingevity Corp. and Ingevity South Carolina
LLC (“Ingevity”) respectfully request oral argument on Ingevity’s motion for summary
judgment and to exclude expert testimony (D.I. 291).

      Briefing on Ingevity’s motion is complete, and the parties’ submissions may be found at
Docket Items 293, 294, 295, 305, 307, 317, 318, and 319.

                                                    Respectfully submitted,

                                                    /s/ Jeff Castellano

                                                    Jeff Castellano (No. 4837)

cc:    Clerk of the Court (by CM/ECF)
       All counsel of record (by CM/ECF and e-mail)
